In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00061-CV




  IN THE INTEREST OF L.G.D. AND A.F.D., CHILDREN




         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 80349




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       This is an accelerated appeal from a parental-rights termination order. Four different court

reporters were involved in reporting different portions of the trial court proceedings in this case:

Edwin Walker, Judy Snyder, Shannon N. Head, and Julie Vrooman. Walker is the reporter

responsible for compiling and submitting a single, complete reporter’s record to this Court. The

reporter’s record was originally due May 12, 2017, but that deadline has been extended twice, on

Walker’s motions, resulting in the current due date of June 1, 2017. Walker has now filed a third

motion seeking another extension of the filing deadline. Walker advises in his motion that he has

completed his portion of the record, but that, due to their schedules, the other three reporters have

not.

       Pursuant to Rule 28.4(b)(2) of the Texas Rules of Appellate Procedure, this Court is only

authorized to extend the deadline for filing the appellate record in a parental-rights termination

appeal by thirty days, cumulatively. TEX. R. APP. P. 28.4(b)(2). Further, in accordance with

Rule 35.3(c) of the Texas Rules of Appellate Procedure, we are only authorized to extend the filing

deadline by a maximum of ten days per extension. TEX. R. APP. P. 35.3(c). In keeping with these

Rules, we hereby grant Walker’s third request for an extension of time and extend that deadline

by ten days to June 12, 2017. That brings the cumulative total of extensions in this matter to thirty

days, which is the maximum allowed by the Rules.

       The Texas Rules of Appellate Procedure also establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the


                                                 2
timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a timely manner.

       Therefore, we hereby order Judy Snyder, Shannon N. Head, and Julie Vrooman to complete

the portions of the record that each reported in cause number 06-17-00061-CV, styled In the

Interest of L.G.D. and A.F.D., Children, trial court cause number 80349 in the 196th Judicial

District Court of Hunt County, Texas. Snyder, Head, and Vrooman are ordered to complete

transcription of their portions of the record and to submit those portions to Walker on or before

June 9, 2017, so that Walker will have enough time to compile the record and file it with this Court

by the deadline of June 12.

       If Snyder, Head, and Vrooman fail to complete their portions of the record and fail to

submit same to Walker on or before June 9, we warn them that we may begin contempt proceedings

against each reporter and order each reporter, individually, to show cause why she should not be

held in contempt of this Court for failing to obey its order.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: June 6, 2017




                                                  3